Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 1 of 22 PageID 1261



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  THE HURRY FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

          Plaintiffs,

  v.                                                              Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

          Defendant.
                                                          /

   PLAINTIFF SCOTTSDALE CAPITAL ADVISORS CORPORATION AND PLAINTIFF
     ALPINE SECURITIES CORPORATION’S SUPPLEMENTAL OBJECTIONS AND
          RESPONSES TO FRANKEL’S FIRST SET OF INTERROGATORIES

          Plaintiffs Scottsdale Capital Advisors Corporation (“Scottsdale”), and Alpine Securities

  Corporation (“Alpine”) (collectively “Plaintiffs”), by and through their undersigned attorneys,

  pursuant to Federal Rules of Civil Procedure 26 and 33, hereby supplement their responses and

  objections to Frankel’s First Set of Interrogatories.

                                      GENERAL OBJECTIONS

          1.      Plaintiffs object to these interrogatories to the extent that they exceed or impose

  upon Plaintiffs duties beyond those required by the Federal Rules of Civil Procedure and/or other

  applicable law.

          2.      Plaintiffs object to the interrogatories to the extent that they seek information (a)

  that is not in the possession, custody, or control of Plaintiffs; (b) that Plaintiffs cannot locate after

  a reasonably diligent search; or (c) that refers to persons, entities, or events not known to

  Plaintiffs. To the extent that Plaintiffs provide information in response to the interrogatories,


                                                     1
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 2 of 22 PageID 1262



  Plaintiffs do so based upon a reasonably diligent search for responsive information within their

  possession, custody or control.

          3.      Discovery is ongoing and Plaintiffs reserves the right at any time to revise,

  modify, supplement or clarify any of the responses herein set forth.

        SPECIFIC OBJECTIONS AND RESPONSES TO THE INTERROGATORIES

          1.      State in detail all Confidential Information and the owners of all Confidential

  Information which you contend Chris Frankel has used unlawfully.

          Answer: Plaintiffs object to this Interrogatory on the grounds that it requests confidential

  information and trade secrets and that there is not yet a confidentially agreement in this case that

  would prevent Defendant from using such requested information for his own, non-litigation

  related benefit. In light of the foregoing objection, Plaintiffs will not state in detail all

  Confidential Information which they contend Chris Frankel has used unlawfully until a

  confidentially agreement is entered into. Plaintiffs state that the owners of all the confidential

  information which they contend Defendant used unlawfully are: Scottsdale Capital Advisors

  Corporation and Alpine Securities Corporation.

          Supplemental Answer:

  CONFIDENTIAL INFORMATION                                                       OWNER

  Alpine’s annual audit report for the fiscal year ending September 20,          Alpine
  2016 that included a statement of Alpine’s financial condition,
  statement of Alpine’s income, statement of changes in stockholders’
  equity, statement of Alpine’s cash flow, notes on Alpine’s financial
  statements, computation of Alpine’s net capital, computation for
  determination of customer reserve requirements, computation for
  determination of PAB account reserve requirements.

  Statements of accounts for Alpine on April 10, 2017, including                 Alpine
  number of accounts, market value and cash/money market.

  Statements of accounts for Scottsdale on April 10, 2017, including             Scottsdale

                                                      2
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 3 of 22 PageID 1263



  number of accounts, market value and cash/money market.

  Alpine’s blanket fidelity bond for fiscal year ending November 1, Alpine
  2017.

  A May 7, 2018 email from an attorney for Alpine that included a term Alpine
  sheet for a multi-million dollar secured revolving credit facility.

  An April 13, 2018 email from the general counsel for Alpine with a Alpine
  draft employment agreement.

  A July 31, 2018 internal email regarding Alpine’s fee schedule that Alpine
  included a listing of Alpine’s top-50 accounts by commission amount.

  An August 21, 2017 email from the general counsel of Scottsdale that Alpine and Scottsdale
  included a term sheet for a loan to Alpine to fund National Securities
  Clearing Corporation calls.

  A July 12, 2017 email from a consultant for Alpine that included the Alpine
  consulting agreement between consultant and Alpine.

  A confidential letter dated February 22, 2017 from FINRA to Alpine Alpine
  with a request for information;
  An April 12, 2017 email from counsel for Alpine that contained a Alpine and Scottsdale
  consultant agreement with the law firm to support its representation of
  Alpine and Scottsdale.

  January 3, 2017 email from FINRA to Alpine regarding due diligence Alpine
  documents.

  Internal email correspondence from September 2016 and October Alpine and Scottsdale
  2016 regarding Alpine and Scottsdale’s proposed fee schedule.

  An internal audit report dated May 1, 2016 prepared by Alpine’s chief Alpine
  compliance officer.

  Internal emails from September and October 2016 that included Alpine
  Financial and Operations Principal’s report dated April 18, 2016.

  Internal emails from August 2016 that included drafts of Alpine’s Alpine
  correspondent fees and customer fee schedules.

  An August 19, 2016 email from FINRA regarding certain proposed Alpine
  changes in Scottsdale’s business operations.



                                               3
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 4 of 22 PageID 1264



         2.      Identify each document containing Confidential Information which you contend

  Chris Frankel has used unlawfully.

         Answer: Plaintiffs object to this Interrogatory on the grounds that it requests confidential

  information and trade secrets and that there is not yet a confidentially agreement in this case that

  would prevent Defendant from using such requested information for his own, non-litigation

  related benefit. Plaintiffs object to this Interrogatory on the grounds that it is unnecessarily

  burdensome and duplicative because Defendant has already requested that Plaintiffs produce

  such documents. In light of the foregoing objections, Plaintiffs will produce responsive

  documents once a confidentially agreement is entered into.

         Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it is

  unnecessarily burdensome and duplicative because Defendant has already requested that

  Plaintiffs produce such documents. In light of the foregoing objections, Plaintiffs respond that

  the documents Bates’ Numbered HURRY0006-0260 contain the Confidential Information which

  they contend Chris Frankel has used unlawfully.



         3.      State in detail what you contend Chris Frankel has done that constitutes unlawful

  use of all Confidential Information which you contend that Chris Frankel has used unlawfully.

         Answer: Plaintiffs object to this Interrogatory on the grounds that it is unintelligible and

  confusing in its word choice. To the extent that Plaintiffs understand the Interrogatory, they state

  that Frankel has used their confidential information, information which he agreed to keep

  “strictly confidential” and to “not disclose… to any third parties,” to further his own business

  interests. This information includes, without limitation, client account information, contact

  information, and transaction history, Plaintiffs’ financial relationships and the terms of those



                                                     4
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 5 of 22 PageID 1265



  relationships. Using the foregoing information, Defendant attempted to solicit Plaintiffs’ clients;

  sought financial backing from entities and individuals with whom Plaintiffs had relationships;

  attempted to purchase a broker-dealer based.

         Supplemental Answer:

         Plaintiffs contend: Defendant unlawfully used their Confidential Information by

  forwarding Confidential Information to his personal email account and using that information in

  his attempt to purchase a competing broker-dealer. Specifically, Defendant used Confidential

  Information about their top-clients to then contact those clients and try to solicit them to abandon

  Plaintiffs and bring their business to Defendant. Defendant used Confidential Information about

  Plaintiffs’ relationships with financial institutions and investors to then try to get his own funding

  and develop his own relationships. Defendant used Confidential Information about Plaintiffs’

  business as template and foundation for his business, thus eliminating the time and resources he

  otherwise would have spent collecting and creating such information, procedures, documents,

  etc., from scratch.



         4.      Regarding your allegation in paragraph 20 of your complaint, which states:

  “Upon information and belief, after leaving Alpine, if not earlier, Defendant [Chris Frankel]

  knowingly, willfully, and maliciously breached his obligations to Plaintiffs under the NDA and

  used confidential information obtained from Plaintiffs to solicit capital, establish banking

  relations, recruit Plaintiffs’ clients, and compete with Plaintiffs’ businesses. Among other things,

  Plaintiffs are informed and believe Defendant used the foregoing confidential information

  obtained from Plaintiffs to make a bid for a broker-dealer in Chicago”, provide the following

  information:



                                                    5
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 6 of 22 PageID 1266



         a. State all facts which support your allegation including the Confidential Information

             used, the capital solicited, the banking relations established, the clients recruited, the

             activity competitive with the plaintiffs in which Chris Frankel engaged, and the

             broker-dealer on which Chris Frankel bid;

         b. Identify all persons having knowledge of the facts which support your allegation, and

             the facts known by each person; and

         c. Identify all documents which support your allegation.

         Answer: Plaintiffs object to this Interrogatory because it is compound and should have

  been separated into multiple individual interrogatories. Plaintiffs object to this Interrogatory on

  the grounds that it requests confidential information and trade secrets and that there is not yet a

  confidentially agreement in this case that would prevent Defendant from using such requested

  information for his own, non-litigation related benefit. Plaintiffs object to this Interrogatory on

  the grounds that it requests information solely known to Defendant which Plaintiffs will only be

  able to ascertain through their own discovery requests. In light of the foregoing objections,

  Plaintiffs will not identify the confidential information used until a confidentiality agreement is

  entered into. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike

  Cruz, Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge that Defendant was not a

  “producer” in that he did not have clients or capital to establish or purchase a broker-dealer.

  However, during his employment by Plaintiffs, Defendant obtained confidential information

  regarding their business practices, financial relationships and terms of those relationships, client

  lists, pricing information, and private financial information. Shortly after leaving Alpine,

  Defendant contacted Kelley and informed him that he had entered into an agreement to purchase

  a new broker dealer, with capabilities equal, if not superior, to those at Alpine. Although



                                                    6
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 7 of 22 PageID 1267



  Defendant had no clients of his own, or the financial wherewithal to consummate such an

  endeavor, he informed Kelley that he, in fact, had sufficient clients and capital to outperform

  Alpine. Discovery is ongoing.

         Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

  contains subparts and each subpart must be counted as its own individual interrogatory. Without

  waiving the foregoing objections, Plaintiffs state that they learned Defendant had and was using

  their Confidential Information from Jim Kelley. Jim Kelly alerted Plaintiffs after Defendant

  contacted him, seeking an indication of interest, and informed him that Defendant had entered

  into an agreement to purchase a broker dealer in Chicago, Ziv Investment Company (“Ziv”).

  Defendant told Kelley that Ziv would have capabilities equal, if not superior, to those at Alpine.

  Defendant also informed Kelley that he had sufficient clients and capital to outperform Alpine,

  and made reference to trading that mimicked that of Alpine with a similar customer base. Kelley

  knew that Defendant had no clients of his own or the financial wherewithal to consummate such

  an endeavor and surmised that Defendant was using Plaintiffs’ Confidential Information to

  purchase Ziv. Jim Kelley, John Hurry, and Joseph Walsh have knowledge of the above facts and

  can all be contacted through Plaintiffs’ counsel. Plaintiffs do not have documents in their

  possession, custody, or control that support these allegations.

         Plaintiffs shortly thereafter uncovered that Defendant emailed Confidential Information –

  the documents Bates Numbered HURRY0006-0260 – to his personal email account, in violation

  of his nondisclosure agreements with Plaintiffs, both during and after his employment with

  Alpine. John Hurry, Mike Cruz, and Joseph Walsh have knowledge of the above facts and can

  all be contacted through Plaintiffs’ counsel. The documents Bates Numbered HURRY0006-0260

  support these allegations.



                                                   7
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 8 of 22 PageID 1268



         5.      Regarding your allegation in paragraph 30 of your complaint that “Defendant

  [Chris Frankel] materially breached the NDA by disclosing Confidential Information (as

  defined in the NDA) to third parties in breach of paragraph 2(a) of the NDA. In addition,

  Defendant [Chris Frankel] materially breached paragraph 2(b) of the NDA by using Confidential

  Information for his own benefit and not for the benefit of Plaintiffs”, provide the following

  information:

         a. State all facts which support your allegation including the Confidential Information

              disclosed and the third parties to whom the Confidential Information was disclosed;

         b. Identify all persons having knowledge of the facts which support this allegation, and

              the facts known by each person; and

         c. Identify all documents which support the allegation.

         Answer: Plaintiffs object to this Interrogatory because it is compound and should have

  been separated into multiple individual interrogatories. Plaintiffs object to this Interrogatory on

  the grounds that it requests confidential information and trade secrets and that there is not yet a

  confidentially agreement in this case that would prevent Defendant from using such requested

  information for his own, non-litigation related benefit. In light of the foregoing objections,

  Plaintiffs will not identify the confidential information used until a confidentiality agreement is

  entered into. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike

  Cruz, Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge that Defendant was not a

  “producer” in that he did not have clients or capital to establish or purchase a broker-dealer.

  However, during his employment by Plaintiffs, Defendant obtained confidential information

  regarding their business practices, financial relationships and terms of those relationships, client

  lists, pricing information, and private financial information. Shortly after leaving Alpine,



                                                    8
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 9 of 22 PageID 1269



  Defendant contacted Kelley and informed him that he had entered into an agreement to purchase

  a new broker dealer, with capabilities equal, if not superior, to those at Alpine. Although

  Defendant had no clients of his own, or the financial wherewithal to consummate such an

  endeavor, he informed Kelley that he, in fact, had sufficient clients and capital to outperform

  Alpine. Discovery is ongoing.

         Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

  contains subparts and each subpart must be counted as its own individual interrogatory. Without

  waiving the foregoing objections, Plaintiffs state that they learned Defendant had and was using

  their Confidential Information from Jim Kelley. Jim Kelly alerted Plaintiffs after Defendant

  contacted him, seeking an indication of interest, and informed him that Defendant had entered

  into an agreement to purchase a broker dealer in Chicago, Ziv Investment Company (“Ziv”).

  Defendant told Kelley that Ziv would have capabilities equal, if not superior, to those at Alpine,

  and made reference to trading that mimicked that of Alpine with a similar customer base.

  Defendant also informed Kelley that he had sufficient clients and capital to outperform Alpine.

  Kelley knew that Defendant had no clients of his own or the financial wherewithal to

  consummate such an endeavor and surmised that Defendant was using Plaintiffs’ Confidential

  Information to purchase Ziv. Jim Kelley, John Hurry, Mike Cruz, and Joseph Walsh have

  knowledge of the above facts and can all be contacted through Plaintiffs’ counsel. Plaintiffs do

  not have documents in their possession, custody, or control that support these allegations.

         Plaintiffs shortly thereafter uncovered that Defendant emailed Confidential Information –

  the documents Bates Numbered HURRY0006-0260 – to his personal email account, in violation

  of his nondisclosure agreements with Plaintiffs, both during and after his employment with

  Alpine. John Hurry, Mike Cruz, and Joseph Walsh have knowledge of the above facts and can



                                                   9
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 10 of 22 PageID 1270



   all be contacted through Plaintiffs’ counsel. The documents Bates Numbered HURRY0006-0260

   support these allegations.

          Based on documents received from Ziv, including a November 13, 2018, email from

   Defendant to Peter Ziv, Plaintiffs believe that Defendant disclosed their Confidential Information

   to Ziv and Peter Ziv in an attempt to purchase Ziv. John Hurry and Mike Cruz have knowledge

   of the above facts and can be contacted through Plaintiffs’ counsel.



          6.      Regarding your allegations in paragraphs 39 and 49 of your complaint that

   “Defendant [Chris Frankel] misappropriated, disclosed, and used the Trade Secrets for his own

   benefit”, provide the following information:

          a. State all facts which support your allegation including the Trade Secrets which Chris

               Frankel misappropriated and disclosed, the third parties to whom he disclosed them,

               and how Chris Frankel used the Trade Secrets for his own benefit;

          b. Identify all persons having knowledge of the facts which support this allegation, and

               the facts known by each person; and

          c. Identify all documents which support the allegation.

          Answer: Plaintiffs object to this Interrogatory because it is compound and should have

   been separated into multiple individual interrogatories. Plaintiffs object to this Interrogatory on

   the grounds that it requests confidential information and trade secrets and that there is not yet a

   confidentially agreement in this case that would prevent Defendant from using such requested

   information for his own, non-litigation related benefit. In light of the foregoing objections,

   Plaintiffs will not identify the confidential information used until a confidentiality agreement is

   entered into. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike



                                                     10
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 11 of 22 PageID 1271



   Cruz, Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge that Defendant was not a

   “producer” in that he did not have clients or capital to establish or purchase a broker-dealer.

   However, during his employment by Plaintiffs, Defendant obtained confidential information

   regarding their business practices, financial relationships and terms of those relationships, client

   lists, pricing information, and private financial information. Shortly after leaving Alpine,

   Defendant contacted Kelley and informed him that he had entered into an agreement to purchase

   a new broker dealer, with capabilities equal, if not superior, to those at Alpine. Although

   Defendant had no clients of his own, or the financial wherewithal to consummate such an

   endeavor, he informed Kelley that he, in fact, had sufficient clients and capital to outperform

   Alpine. Discovery is ongoing.

          Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

   contains subparts and each subpart must be counted as its own individual interrogatory. Without

   waiving the foregoing objections, Plaintiffs state that they learned Defendant had and was using

   their Confidential Information from Jim Kelley. Jim Kelly alerted Plaintiffs after Defendant

   contacted him, seeking an indication of interest, and informed him that Defendant had entered

   into an agreement to purchase a broker dealer in Chicago, Ziv Investment Company (“Ziv”).

   Defendant told Kelley that Ziv would have capabilities equal, if not superior, to those at Alpine,

   and made reference to trading that mimicked that of Alpine with a similar customer base.

   Defendant also informed Kelley that he had sufficient clients and capital to outperform Alpine.

   Kelley knew that Defendant had no clients of his own or the financial wherewithal to

   consummate such an endeavor and surmised that Defendant was using Plaintiffs’ Confidential

   Information to purchase Ziv. Jim Kelley, John Hurry, Mike Cruz, and Joseph Walsh have




                                                    11
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 12 of 22 PageID 1272



   knowledge of the above facts and can all be contacted through Plaintiffs’ counsel. Plaintiffs do

   not have documents in their possession, custody, or control that support these allegations.

          Plaintiffs shortly thereafter uncovered that Defendant emailed Confidential Information –

   the documents Bates Numbered HURRY0006-0260 – to his personal email account, in violation

   of his nondisclosure agreements with Plaintiffs, both during and after his employment with

   Alpine. John Hurry, Mike Cruz, Henry Diekmann, and Joseph Walsh have knowledge of the

   above facts and can all be contacted through Plaintiffs’ counsel. The documents Bates Numbered

   HURRY0006-0260 support these allegations.

          Based on documents received from Ziv, including a November 13, 2018, email from

   Defendant to Peter Ziv, Plaintiffs believe that Defendant disclosed their Confidential Information

   to Ziv and Peter Ziv in an attempt to purchase Ziv. John Hurry and Mike Cruz have knowledge of

   the above facts and can be contacted through Plaintiffs’ counsel.



          7.      Regarding your allegation in paragraph 57 of your complaint that “Defendant

   [Chris Frankel] engaged in unfair methods of competition and deceptive and/or unfair business

   practices by using Plaintiffs’ confidential information and Trade Secrets to solicit Plaintiffs’

   clients, establish relationships with their financial institutions and investors, and attempt to

   acquire a broker-dealer in Chicago”, provide the following information:

          a. State all facts which support your allegation including the Confidential Information

               and Trade Secrets which Chris Frankel unlawfully used, the clients whom Chris

               Frankel solicited, the financial institutions and investors with whom Chris Frankel

               established relationships, the broker-dealer which Chris Frankel attempted to acquire,

               and how Chris Frankel used the Confidential Information and Trade Secrets



                                                    12
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 13 of 22 PageID 1273



              unlawfully to do these things;

          b. Identify all persons having knowledge of the facts which support your allegation, and

              the facts known by each person; and

          c. Identify all documents which support your allegation.

          Answer: Plaintiffs object to this Interrogatory because it is compound and should have

   been separated into multiple individual interrogatories. Plaintiffs object to this Interrogatory on

   the grounds that it requests confidential information and trade secrets and that there is not yet a

   confidentially agreement in this case that would prevent Defendant from using such requested

   information for his own, non-litigation related benefit. In light of the foregoing objections,

   Plaintiffs will not identify the confidential information used until a confidentiality agreement is

   entered into. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike

   Cruz, Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge that Defendant was not a

   “producer” in that he did not have clients or capital to establish or purchase a broker-dealer.

   However, during his employment by Plaintiffs, Defendant obtained confidential information

   regarding their business practices, financial relationships and terms of those relationships, client

   lists, pricing information, and private financial information. Shortly after leaving Alpine,

   Defendant contacted Kelley and informed him that he had entered into an agreement to purchase

   a new broker dealer, with capabilities equal, if not superior, to those at Alpine. Although

   Defendant had no clients of his own, or the financial wherewithal to consummate such an

   endeavor, he informed Kelley that he, in fact, had sufficient clients and capital to outperform

   Alpine. Discovery is ongoing.

          Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

   contains subparts and each subpart must be counted as its own individual interrogatory. Plaintiffs



                                                    13
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 14 of 22 PageID 1274



   object to this Interrogatory to the extent that it is not relevant to any party’s claims or defenses,

   nor proportional to the needs of the case because Plaintiffs are no longer proceeding on their

   claim for violation of the Florida Unfair Trade Practices Act.



          8.      Regarding the allegations in your complaint that Chris Frankel’s unlawful use of

   your Confidential Information has caused you to sustain damages, provide the following

   information:

          a. Describe all components, amounts, and method of calculation of all damages which

               you have sustained;

          b. Identify all persons having knowledge of the facts which support your damage

               allegations, and the facts known by each person; and

          c. Identify all documents which support your damage allegations.

          Answer: Plaintiffs object to this Interrogatory because it is compound and should have

   been separated into multiple individual interrogatories. Plaintiffs object to this Interrogatory on

   the grounds that it requests confidential information and trade secrets and that there is not yet a

   confidentially agreement in this case that would prevent Defendant from using such requested

   information for his own, non-litigation related benefit. In light of the foregoing objections,

   Plaintiffs will not identify the confidential information used until a confidentiality agreement is

   entered into. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike

   Cruz, Henry Diekmann, and Joseph Walsh have knowledge of the facts concerning the harm

   caused to Plaintiffs by Defendant’s misuse of confidential information. This is also subject to

   expert testimony. Discovery is ongoing.




                                                     14
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 15 of 22 PageID 1275



          Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

   contains subparts and each subpart must be counted as its own individual interrogatory. Without

   waiving the foregoing objections, Plaintiffs state that Defendant has been unjustly enriched at

   their expense. Plaintiffs do not presently have an estimate of this damage amount or method of

   calculation because discovery is continuing, and Defendant has wrongfully failed to respond to

   Plaintiffs’ discovery requests. Further, this information requires expert opinion, and expert

   reports are not yet due. John Hurry, Mike Cruz, and Joseph Walsh have knowledge of

   Defendant’s unjust enrichment. The documents Bates Numbered HURRY0006-0260 support

   Plaintiffs’ damage allegations.



          9.      Regarding the statement in paragraph 7 of John Hurry’s declaration filed in this

   case, that “Alpine soon thereafter learned that, despite Frankel having signed a nondisclosure and

   confidentiality agreement (the “NDA”), he was using Alpine’s and the other Hurry Parties’

   confidential information and trade secrets for the benefit of his new business ventures”, provide

   the following information:

          a. State in detail how Alpine learned that Frankel was using Alpine’s and the other

               Hurry Parties’ confidential information and trade secrets for the benefit of Chris

               Frankel’s new business ventures, identify all of the facts that Alpine learned, and

               identify the persons from which Alpine learned each fact.

          b. State all of the Confidential Information and trade secrets that Frankel used, identify

               each of Frankel’s new business ventures which benefited from Frankel’s use of the

               confidential information and trade secrets, and state in detail how Frankel’s new

               business ventures benefited.



                                                    15
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 16 of 22 PageID 1276



          Answer: Plaintiffs object to this Interrogatory because it is compound and should have

   been separated into multiple individual interrogatories. Plaintiffs object to this Interrogatory on

   the grounds that it requests confidential information and trade secrets and that there is not yet a

   confidentially agreement in this case that would prevent Defendant from using such requested

   information for his own, non-litigation related benefit. In light of the foregoing objections,

   Plaintiffs will not identify the confidential information used until a confidentiality agreement is

   entered into. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike

   Cruz, Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge that Defendant was not a

   “producer” in that he did not have clients or capital to establish or purchase a broker-dealer.

   However, during his employment by Plaintiffs, Defendant obtained confidential information

   regarding their business practices, financial relationships and terms of those relationships, client

   lists, pricing information, and private financial information. Shortly after leaving Alpine,

   Defendant contacted Kelley and informed him that he had entered into an agreement to purchase

   a new broker dealer, with capabilities equal, if not superior, to those at Alpine. Although

   Defendant had no clients of his own, or the financial wherewithal to consummate such an

   endeavor, he informed Kelley that he, in fact, had sufficient clients and capital to outperform

   Alpine. Discovery is ongoing.

          Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

   contains subparts and each subpart must be counted as its own individual interrogatory. Without

   waiving the foregoing objections, Plaintiffs state that they learned Defendant had and was using

   their Confidential Information from Jim Kelley. Jim Kelly alerted Plaintiffs after Defendant

   contacted him, seeking an indication of interest and informed him that Defendant had entered

   into an agreement to purchase a broker dealer in Chicago, Ziv Investment Company (“Ziv”).



                                                    16
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 17 of 22 PageID 1277



   Defendant told Kelley that Ziv would have capabilities equal, if not superior, to those at Alpine,

   and made reference to trading that mimicked that of Alpine with a similar customer base.

   Defendant also informed Kelley that he had sufficient clients and capital to outperform Alpine.

   Kelley knew that Defendant had no clients of his own or the financial wherewithal to

   consummate such an endeavor and surmised that Defendant was using Plaintiffs’ Confidential

   Information to purchase Ziv. Jim Kelley, John Hurry, Mike Cruz, and Joseph Walsh have

   knowledge of the above facts and can all be contacted through Plaintiffs’ counsel. Plaintiffs do

   not have documents in their possession, custody, or control that support these allegations.

          Plaintiffs shortly thereafter uncovered that Defendant emailed Confidential Information –

   the documents Bates Numbered HURRY0006-0260 – to his personal email account, in violation

   of his nondisclosure agreements with Plaintiffs, both during and after his employment with

   Alpine. John Hurry, Mike Cruz, Henry Diekmann, and Joseph Walsh have knowledge of the

   above facts and can all be contacted through Plaintiffs’ counsel. The documents Bates Numbered

   HURRY0006-0260 support these allegations.

          Based on documents received from Ziv, including a November 13, 2018, email from

   Defendant to Peter Ziv, Plaintiffs believe that Defendant disclosed their Confidential Information

   to Ziv and Peter Ziv in an attempt to purchase Ziv. John Hurry and Mike Cruz have knowledge of

   the above facts and can be contacted through Plaintiffs’ counsel.



          10.     Regarding your allegations in paragraphs 22, 31, and 60 of your complaint that

   you have suffered and will continue to suffer irreparable harm from Chris Frankel’s unlawful use

   of your Confidential Information, provide the following information:

          a. State in detail how you have suffered and will continue to suffer irreparable harm;



                                                   17
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 18 of 22 PageID 1278



          b. Identify all persons having knowledge of the facts which support your allegations of

              irreparable harm and the facts known by each person; and

          c. Identify all documents which support your allegations of irreparable harm.

          Answer: Plaintiffs object to this Interrogatory on the grounds that it is compound and

   should have been separated into multiple individual interrogatories. Plaintiffs further object to

   this Interrogatory on grounds that investigation and discovery are continuing and they are still

   uncovering the irreparable harm that Defendant’s actions have caused. Plaintiffs further object to

   this Interrogatory on the grounds that it assumes irreparable harm can be easily detailed and/or

   quantified. Without waiving the foregoing objections, Plaintiffs state that John Hurry, Mike

   Cruz, Henry Diekmann, and Joseph Walsh have knowledge of the facts concerning the harm

   caused to Plaintiffs by Defendant’s misuse of confidential information. This is also subject to

   expert testimony. Discovery is ongoing.

          Supplemental Answer: Plaintiffs object to this Interrogatory on the grounds that it

   contains subparts and each subpart must be counted as its own individual interrogatory. Plaintiffs

   further object to this Interrogatory on grounds that investigation and discovery are continuing

   and they are still uncovering the irreparable harm that Defendant’s actions have caused. Further,

   Defendant has wrongfully failed to respond to Plaintiffs’ discovery requests. Plaintiffs further

   object to this Interrogatory on the grounds that it assumes irreparable harm can be easily detailed

   and/or quantified. Without waiving the foregoing objections, Plaintiffs state that they have been

   irreparably harmed because Defendant wrongfully possesses Confidential Information that he

   has used and can continue to use to unfairly compete with Plaintiffs’ business. Specifically,

   Defendant is benefiting from being able to utilize the Confidential Information without having to

   spend the time and resources that Plaintiffs did to gather and create such Confidential



                                                    18
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 19 of 22 PageID 1279



   Information and without paying a reasonable royalty for such Confidential Information. John

   Hurry, Mike Cruz, Henry Diekmann, and Joseph Walsh have knowledge of the facts concerning

   the harm caused to Plaintiffs by Defendant’s misuse of confidential information. The documents

   Bates Numbered HURRY0006-0260 support these allegations.



   Dated this 7th day of June 2019

                                              /s/ Jordan Susman
                                              Charles J. Harder, Esq.
                                              Admitted Pro Hac Vice
                                              Jordan Susman, Esq.
                                              Admitted Pro Hac Vice
                                              HARDER LLP
                                              132 South Rodeo Drive, Suite 301
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              Email: charder@harderllp.com
                                              Email: jsusman@harderllp.com

                                              -and-

                                              Kenneth G. Turkel, Esq.
                                              Florida Bar No. 867233
                                              Shane B. Vogt, Esq.
                                              Florida Bar No. 0257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              Email: kturkel@bajocuva.com
                                              Email: svogt@bajocuva.com




                                                 19
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 20 of 22 PageID 1280


          SCOTTSDALE CAPITAL ADVISORS CORPORATION'S VERIFICATION


              I, Michael Cruz, am General Counsel of Scottsdale Capital Advisors Corporation and the

   proper person to sign the foregoing Supplemental Responses to Frankel's Interrogatories. The

   foregoing Supplemental Responses to Frankel's Interrogatories are true and correct to the best of

   my knowledge, information and belief.

              Under 28 U.S.c. § 1746, I declare under penalty of perjury that the foregoing is true and

   correct.

   Executed on June     J, 2019
                                                          MICHAEL CRUZ              T
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 21 of 22 PageID 1281


                      ALPINE SECURlTIES CORPORATION'S VERIFICATION


               I, Michael Cruz, am General Counsel of Alpine Securities Corporation and the proper
    person to sign the foregoing Supplemental Responses to Frankel's Interrogatories. The foregoing

    Supplemental Responses to Frankel's Interrogatories are true and correct to the best of my

    knowledge, information and belief.

               Under 28 U.S.c. § 1746, I declare under penalty of perjury that the foregoing is true and

    correct.


    Executed on June ~, 2019

                                                           MICHAEL CRUZ
Case 8:18-cv-02869-VMC-CPT Document 118-8 Filed 08/23/19 Page 22 of 22 PageID 1282




                                  CERTIFICATE OF SERVICE



   I HEREBY CERTIFY that on June 7, 2019, the below counsel of record were served with a copy

   of this document via email and First-Class Mail and Email.

    David C. Banker (Fla. Bar No. 352977)
    Harold D. Holder (Fla. Bar No. 118733)
    BUSH ROSS, PA
    1801 N. Highland Avenue                                _____________________________________
    Tampa, Florida 33602                                                          Marcie Moreno
    Phone: 813-224-9255
    Fax: 813-223-9620
    Primary: dbanker@bushross.com;
                hholder@bushross.com
    Secondary: aflowers@bushross.com
    Attorneys for Defendant




                                                  1
